 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9

10   MICHELLE K.,                                           Civil No. 3:18-CV-05898-MLP

11            Plaintiff,

12            vs.                                           ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            It is hereby ORDERED that the unfavorable part of the Commissioner’s partially

16   favorable decision is reversed with a remand for a rehearing, i.e., for further administrative
     proceedings, under sentence four of 42 U.S.C. § 405(g).
17
             Upon remand to the Commissioner of Social Security, an administrative law judge (ALJ)
18   will:

19           (1) offer Plaintiff the opportunity to appear and testify an administrative hearing;
             (2) allow Plaintiff to submit additional evidence and arguments;
20
             (3) following the sequential evaluation, readjudicate Plaintiff’s application for
21   Disability Insurance Benefits with respect to the period during which Plaintiff was previously

22   found not disabled;
             (4) reevaluate the nature and severity of Plaintiff’s impairments;
23
             (5) reevaluate medical-opinion and medical evidence, including but not limited to
24   opinions and evidence from Dr. Laja Ibraheem and Dr. Gerald Barba;
     Page 1         ORDER - [3:18-CV-05898-MLP]
 1
          (6) if the sequential evaluation proceeds beyond Step Three, redetermine
 2   Plaintiff's residual functional capacity; and
 3        (7) comply with Social Security Ruling 00-4p with respect to any vocational-expert
     testimony.
 4
          The favorable part of the Commissioner’s partially favorable decision will be final and
 5   binding; no aspect of the unfavorable part of the Commissioner’s partially
 6   favorable decision is affirmed. The ALJ on remand will render a de novo decision with
     respect to the period during which Plaintiff was previously found not disabled.
 7

 8

 9            DATED this 20th day of August, 2019.
10

11
                                                         A
                                                         MICHELLE L. PETERSON
12                                                       United States Magistrate Judge

13

14
     Presented by:
15
     s/ David J. Burdett
16   DAVID J. BURDETT
     Special Assistant U.S. Attorney
17   Office of the General Counsel
     Social Security Administration
18   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
19   Telephone: (206) 615-2522
     Fax: (206) 615-2531
20   david.burdett@ssa.gov

21

22

23

24

     Page 2       ORDER - [3:18-CV-05898-MLP]
